Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 01/27/2021. The amendments have been entered and, accordingly, claims 1, 4-6 and 13-15 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1, 4-6 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “…two radiators; a water block; a mount head module comprising two connectors; and a frame disposed at a side of the two radiators away from the water block, and the mount head module is disposed on the two radiators via the frame.”
The closest prior art of record (US 2017/0359920 to Huang et al.) does not teach the frame being disposed at a side of the two radiators away from the water block, and the mount head module being disposed on the two radiators via the frame. Although Huang teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 13, and specifically does not teach or suggest “…at least one radiator; a water block; a mount head module comprising two connectors; and a frame, wherein the frame comprises two engagement components and a connecting component,… wherein the two engaging components each comprise a plurality of positioning components configured to position the two engaging components on the at least one radiator.”
The closest prior art of record (US 2017/0359920 to Huang et al.) does not teach the two engaging components each comprising a plurality of positioning components configured to position the two engaging components on the at least one radiator. Although Huang teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 13. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 15, and specifically does not teach or suggest “…at least one radiator; a water block; a mount head module comprising two connectors; a frame and at least two support components, wherein the frame comprises two engagement components and a connecting component,… wherein the two support components are respectively disposed on the two engaging components and protrude from a side of the connecting component away from the at least one radiator, and the mount head module is located between the two support components.”
The closest prior art of record (US 2017/0359920 to Huang et al.) does not teach the two support components being respectively disposed on the two engaging components and protruding from a side of the connecting component away from the at least one radiator, and the mount head module being located between the two support components. Although Huang teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 15. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763